DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 29 January 2021. As directed by the amendment: Claim 15 has been amended, Claims 1-14 have been cancelled, and no claims have been added.  Claims 21-33 were previously withdrawn due to a Restriction Requirement. Thus, Claims 15-20 are presently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the plurality of transmission values" in Lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. For purposes of 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherman (US Publication No. 2007/0004994, previously cited) in view of Elo (US Publication No. 2009/0160261, previously cited).
Regarding Claim 15, Sherman discloses a device for wirelessly powering an implant unit in the body of a subject (Abstract, Paragraph 0004-0006),  wherein the implant unit includes a secondary antenna for wirelessly receiving energy (16, Fig. 1, 11, Paragraph 0027, 0028),  the device comprising a primary antenna (12, 26, 46, Figs. 1, 11) configured to be located external to the subject (Paragraph 0027, 0028); a circuit (circuit elements 22, 100, 90, Fig. 11, 146, 150, 138, Fig. 12, Paragraph 0042, 0053) electrically connected to the primary antenna and associated with a plurality of selectable capacitance values (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054); and at least one processor configured to determine a transmission efficiency value between the primary antenna and the secondary antenna (Paragraph 0028, 0040, 0054, 0062, determination if power transfer efficiency is at or above threshold, Paragraph 0008, 0067-0068, quality factor, Paragraph 0043, 0045, 0054) for each of a plurality of frequencies (frequency mismatch determination, Paragraph 0028, 0043-0044, 0054, 0056); and select a capacitance value to be included in the circuit (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054), from among the plurality of selectable capacitance values (Paragraph 0028, 0043, 0044, 0054), based on the determined transmission efficiencies (Paragraph 0028, 0040, 0054, 0062, determination if power transfer efficiency is at or above threshold, Paragraph 0008, 0067-0068, quality factor, Paragraph 0043, 0045, 0054).  
Sherman further discloses maximizing a transmission efficiency value from a plurality of possible values (Paragraph 0028, 0043-0044, 0054, 0056, 0067-0068), and the resonant frequencies are matched to "a predetermined tolerance range” (Paragraph 0028), and further that a capacitance value is selected to be included in the circuit (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054), from among the plurality of selectable capacitance values (Paragraph 0028, 0043, 0044, 0054), based on the determined and maximized transmission efficiencies (Paragraph 0028, 0040, 0054, 0062, determination if power transfer efficiency is at or above threshold, Paragraph 0008, 0067-0068, quality factor, Paragraph 0043, 0045, 0054).  Sherman does not specifically disclose wherein the at least one processor is configured to vary a resonant frequency associated with the primary antenna among a plurality of frequencies, determine a plurality of transmission efficiency values between the primary antenna and secondary antenna, each transmission efficiency value being determined for one of the plurality of frequencies varied by the primary antenna, select a transmission efficacy value from the plurality of transmission values, and adjusting the circuit based on the selected transmission efficiency value. Elo teaches a device for wirelessly powering a receiving unit (Abstract) wherein the receiving unit (200, Fig. 1, 7) includes a secondary antenna (210, Fig. 1, 7) for wirelessly receiving energy (Paragraph 0076-0077, 0011, 0028), the device (100, Figs. 1, 7) comprising a primary antenna (110, Fig. 1, 7) for transmitting energy, further comprising a processor (Paragraph 0036, 0087) configured to vary a resonant frequency associated with the primary antenna among a plurality of frequencies (Paragraph 0096-0097, 0011, 0028), determine a plurality of transmission efficiency values between the primary antenna and secondary antenna (Paragraph 0021, 0043, 0054-0054, 0063, 0094, Claim 13, magnitude of Q values, Paragraph 0060, 0063, 0067-0069, efficiency curve of Fig. 6 based on resonant frequency differences),
 each transmission efficiency value being determined for one of the plurality of frequencies (Paragraph 0021, 0043, 0054-0054, 0063, 0094, Claim 13, magnitude of Q values, Paragraph 0060, 0063, 0067-0069, efficiency curve of Fig. 6 based on resonant frequency differences) varied by the primary antenna (Paragraph 0096-0097, 0011, 0028), select a transmission efficacy value from the plurality of transmission values (maximizing efficiency, Paragraph 0021, 0043, 0054-0054, 0063, 0094, Claim 13, magnitude of Q values, Paragraph 0060, 0063, 0067-0069, efficiency curve of Fig. 6 based on resonant frequency differences) and adjusting the circuit including capacitance (Paragraph 0086) based on the selected transmission efficiency value (Paragraph 0096-0097, 0011, 0028, 0023-0024). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the at least one processor, in the device disclosed by Sherman, to vary a resonant frequency associated with the primary antenna among a plurality of frequencies, determine a plurality of transmission efficiency values between the primary antenna and secondary antenna, each transmission efficiency value being determined for one of the plurality of frequencies varied by the primary antenna, select a transmission efficacy value from the plurality of transmission values, and adjusting the circuit based on the selected transmission efficiency value, as taught Elo, in order to increase efficiency of wireless energy transfer over longer distances, as also taught by Elo (Paragraph 0053-0054), and to maximize the overall energy transfer, which is taught as a design objective in Sherman (Paragraph 0028, 0043-0044, 0054, 0056, 0067-0068).
Regarding Claim 16, Sherman discloses the device further wherein the circuit includes at least one component having an adjustable capacitance to provide the plurality of capacitance values (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054).
Regarding Claims 19 and 20, Sherman discloses that the device adjusts the capacitance value in order to substantially match a first and second resonant frequency (tuning capacitor to change resonant frequency, Paragraph 0028, 0043-0044, 0054, 0056) in order to maximize energy transfer efficiency (Paragraph 0028, 0043-0044, 0054, 0056, 0067-0068), and the resonant frequencies are matched to "a predetermined tolerance range” (Paragraph 0028), but does not disclose specifically wherein the difference between the first resonant frequency and the second resonant frequency is no more than 30% of the first resonant frequency, and wherein there is at least 50% energy transfer efficiency between the device and the implant unit. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the difference between the first resonant frequency and the second resonant frequency to be no more than 30% of the first resonant frequency, and to configured the component to ensure there is at least 50% energy transfer efficiency between the device and the implant unit, in order to maximize energy transfer efficiency, as also taught by Sherman (Paragraph 0028, 0043-0044, 0054, 0056), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sherman in view of Elo, further in view of Moser et al. (US Publication No. 2006/0187049, previously cited).
Regarding Claim 17, Sherman discloses the device further 119Substitute Specification Clean Attorney Docket No.: 11 623&0020-01wherein the at least one component includes a tuning capacitor (112, Figs. 11-12, Paragraph 0043-0045), and wherein the at least one processor is further configured to adjust a resonant frequency associated with the primary antenna by changing the capacitance of the tuning capacitor (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054). However, Sherman and Elo in combination do not disclose wherein the tuning capacitor is a trimming capacitor. Moser et al. teaches a circuit for providing power including an antenna resonant circuit (Abstract), further comprising a trimming capacitor configured to adjust a resonant frequency associated with the antenna by changing the capacitance of the trimming capacitor (Paragraph 0049, 0058, 0069). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a trimming capacitor, in the device taught by Moser et al., instead of the tuning capacitor disclosed by Sherman and Elo in combination, in order to internally adjust the capacitance and resonant frequency of the circuit during initial manufacturing or initial set up of the device. 
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sherman in view of Elo, further in view of El-Hamamsy (US Patent No. 5,463,285, previously cited).
Regarding Claim 18, Sherman discloses wherein the at least one component of the circuit includes at least one tuning capacitor (112, Figs. 11 -12), and wherein the processor is configured to adjust the capacitance value in order to change the first resonant frequency of the primary antenna to one of a plurality of resonant frequencies to match the second resonant frequency (Paragraph 0028, 0043-0044, 0054, 0056). Sherman and Elo do not specifically disclose wherein the at least one component includes a plurality of capacitors configured to be selectively included and selectively excluded from the circuit, and adjusting the capacitance value by selectively including and excluding at least one of the plurality of capacitors from the circuit. However, El-Hamamsy discloses a capacitor device that can provide very specific capacitance values (Abstract), comprising a plurality of capacitors (C1-C6, Figs. 3-4) that are selectively included and selectively excluded from the circuit by opening and closing switches (SI -S6, Figs. 3-4) with respective capacitors, in order to alter the capacitance value (Col. 4, Lines 40-67). It would have been obvious to one having ordinary skill in the art at the time of the invention to use a capacitor device comprising a plurality of capacitors that are selectively included and selectively excluded from the circuit, and adjusting the capacitance value by selectively including and excluding at least one of the plurality of capacitors from the circuit, in order to alter the capacitance value, as taught by El-Hamamsy, as the tuning capacitor in the system disclosed by Sherman and Elo in combination, in order to very finely tune the capacitance value of the system, as also taught by El-Hamamsy (Abstract).

Response to Arguments
The Double Patenting rejections have been withdrawn due to the Terminal Disclaimer filed 29 January 2021 overcoming these rejections. 
The Applicant’s arguments (Pages 9-12 of Response filed 29 January 2021) with respect to the previous 35 USC 103(a) rejections of Claims 15-20 as made in the previous Non-Final Rejection Office Action mailed 21 August 2020 have been fully considered. The Applicant specifically argues that none of Sherman, Elo, El-Hamasy, nor Moser et al. discloses the newly added limitations to independent Claim 15, “determine a plurality of transmission efficiency values between the primary antenna and secondary antenna, each transmission efficiency value being determined for one of the plurality of frequencies varied by the primary antenna, select a transmission efficacy value from the plurality of transmission values, and select a capacitance…based on the selected transmission efficiency value.” However, the Examiner disagrees with these arguments and maintains that Sherman in view of Elo teaches all of the claimed elements of independent Claim 15. 
As described above, Sherman discloses maximizing a transmission efficiency value from a plurality of possible values (Paragraph 0028, 0043-0044, 0054, 0056, 0067-0068), and the resonant frequencies are matched to "a predetermined tolerance range” (Paragraph 0028), and further that a capacitance value is selected to be included in the circuit (adjusting capacitance values to adjust resonant frequency, Abstract, Paragraph 0028, 0043, 0044, 0054), from among the plurality of selectable capacitance values (Paragraph 0028, 0043, 0044, 0054), based on the determined and maximized transmission efficiencies (Paragraph 0028, 0040, 0054, 0062, determination if power transfer efficiency is at or above threshold, Paragraph 0008, 0067-0068, quality factor, Paragraph 0043, 0045, 0054).  However, the Examiner agrees with the Applicant’s arguments (Pages 10-11 of Response) that Sherman does not specifically disclose wherein the at least one processor is configured to vary a resonant frequency associated with the primary antenna among a plurality of frequencies, determine a plurality of transmission efficiency values between the primary antenna and secondary antenna, each transmission efficiency value being determined for one of the plurality of frequencies varied by the primary antenna, select a transmission efficacy value from the plurality of transmission values, and adjusting the circuit based on the selected transmission efficiency value.
However, as described above, the Examiner maintains that previously cited Elo teaches these features. Elo teaches a device for wirelessly powering a receiving unit (Abstract) wherein the receiving unit (200, Fig. 1, 7) includes a secondary antenna (210, Fig. 1, 7) for wirelessly receiving energy (Paragraph 0076-0077, 0011, 0028), the device (100, Figs. 1, 7) comprising a primary antenna (110, Fig. 1, 7) for transmitting energy, further comprising a processor (Paragraph 0036, 0087) configured to vary a resonant frequency associated with the primary antenna among a plurality of frequencies (Paragraph 0096-0097, 0011, 0028), determine a plurality of transmission efficiency values between the primary antenna and secondary antenna (Paragraph 0021, 0043, 0054-0054, 0063, 0094, Claim 13, magnitude of Q values, Paragraph 0060, 0063, 0067-0069, efficiency curve of Fig. 6 based on resonant frequency differences), each transmission efficiency value being determined for one of the plurality of frequencies (Paragraph 0021, 0043, 0054-0054, 0063, 0094, Claim 13, magnitude of Q values, Paragraph 0060, 0063, 0067-0069, efficiency curve of Fig. 6 based on resonant frequency differences) varied by the primary antenna (Paragraph 0096-0097, 0011, 0028), select a transmission efficacy value from the plurality of transmission values (maximizing efficiency, Paragraph 0021, 0043, 0054-0054, 0063, 0094, Claim 13, magnitude of Q values, Paragraph 0060, 0063, 0067-0069, efficiency curve of Fig. 6 based on resonant frequency differences) and adjusting the circuit including capacitance (Paragraph 0086) based on the selected transmission efficiency value (Paragraph 0096-0097, 0011, 0028, 0023-0024). The Applicant particularly argues (Page 11 of Response) that Elo does not specifically disclose varying a resonant frequency associated with the primary antenna among a plurality of frequencies and that the determination of the transmission efficiency values are determined by the plurality of frequencies varied by the primary antenna. However, although Elo describes an embodiment where the resonant frequency of the secondary antenna (within the receiving device, Paragraph 0076-0077, 0011, 0028) is varied as the Applicant argues (Pages 11-12), the Examiner maintains that Elo also explicitly discloses that the resonant frequency of the primary antenna within the transmitting/charging unit may be varied as well to determine and maximize efficiency values of the energy transfer (Paragraph 0096-0097, 0011, 0028). Therefore the Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time of the invention to configure the at least one processor, in the device disclosed by Sherman, to vary a resonant frequency associated with the primary antenna among a plurality of frequencies, determine a plurality of transmission efficiency values between the primary antenna and secondary antenna, each transmission efficiency value being determined for one of the plurality of frequencies varied by the primary antenna, select a transmission efficacy value from the plurality of transmission values, and adjusting the circuit based on the selected transmission efficiency value, as taught Elo, in order to increase efficiency of wireless energy transfer over longer distances, as also taught by Elo (Paragraph 0053-0054), and to maximize the overall energy transfer, which is taught as a design objective in Sherman (Paragraph 0028, 0043-0044, 0054, 0056, 0067-0068). Therefore, Claim 15 remains rejected as described above. 
No additional specific arguments (Pages 12-13 of Response) were presented with respect to dependent Claims 16-20, or with respect to the previously cited Moser et al. and El-Hamasy references. Therefore, Claims 15-20 remain rejected as described above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
McClure et al. (US Publication No. 2005/0119716) discloses an external device that provides energy to an implanted stimulator (Abstract) wherein the resonant frequency of the primary antenna/charging coil (34, Fig. 1) is varied to maximize a determined efficiency of the power transfer (Paragraph 0013, 0015, 0018-0019, 0034-0037, 0042, 0046-0047).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792